Citation Nr: 1723263	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for a lumbosacral strain, currently rated at 10 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1971 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2014. The appeal is once again before the Board for further appellate action.  

With regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id.  In this case, the evidence of record has reasonably raised the issue of TDIU.  See BVA Remand, pp.2-3 (Apr. 25, 2014).  Because entitlement to TDIU is a part of the Veteran's appealed increased rating claim for lumbosacral strain, the issue is in appellate status and the Board has jurisdiction over the issue at this time under the tenants of Rice.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased rating for lumbosacral strain, currently evaluated at 10 percent disabling, to include TDIU.

The Veteran was afforded a VA examination in December 2015.  The Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine and spinal stenosis.  The Veteran's range of motion was forward flexion 75 degrees, extension 10 degrees, right lateral flexion 20 degrees, left lateral flexion 20 degrees, right lateral rotation 30 degrees and left lateral rotation 30 degrees.  The Veteran did not have ankyloses and his functional ability was not limited by pain, weakness, excess fatigability or incoordination.  The Veteran's gain was normal, however, he did present guarding and muscles spasms.  

The Board finds the December 2015 VA examination incomplete.  The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record evidence indicates that the December 2015 VA examination report does not include active and passive ROM findings.  It also does not specify whether ROM was tested in weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  As such, the Board finds that a remand is required with regard to the Veteran's appealed increased rating claim for lumbosacral strain. 

Given that the issue of TDIU is inextricably intertwined with the Veteran's appealed increased rating claim for lumbosacral strain, the Board defers its appellate consideration concerning the issue of TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment for his service-connected lumbosacral strain.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

2.  If the Veteran responds, assist him in obtaining nay additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from the each contacted entity have been associated with the claim file, schedule the Veteran for a VA examination to determine the level of impairment due to his service-connected lumbosacral strain.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

All studies and tests needed to ascertain the status of the service-connected lumbosacral strain, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on examination of the Veteran and review of the record, the examiner should fully described the functional effects of the Veteran's service-connected lumbosacral strain on his activities of daily living, to include employment.

In particular, the examiner should describe what types of activities, to include employment activities, would be limited because of the service connection lumbosacral strain, what types of activities would be limited not be limited (if any), and whether any such limitation on such activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passage ranges of motion of the thoracolumbar spine, as well as on weight bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The examiner should identify the presence and degree of, or absence of the following; muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination, temperature changes' bone deformities; or, any other impairment due to pain attributable to the service-connected lumbosacral stain.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the thoracolumbar spine; and if so, at what (expressed in terms of degrees, if feasible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

The examiner is requested to express an opinion, with respect to the service-connected lumbosacral strain, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as result of the thoracolumbar spine, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is asked to identify the presence, or absence of ankylosis of the thoracolumbar spine.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether anklyosis is favorable or unfavorable.

With respect to the thoracolumbar spine, the examiner should identify any nerves and muscles groups affected, and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should state so.

Complete, clearly-stated rationale for the conclusions reached must be provided
		
4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




